Worden, J.
The appellees, who were owners of stock in the First National Bank of Madison, a bank organized under the laws of the United States, brought this action against the appellant, who was the treasurer of the county, to restrain the collection of a certain special school tax which *64had been levied by the proper authorities upon the shares of bank stock above named, upon the ground that the tax was illegal, as being levied for municipal purposes; and such proceedings were had as that the defendant was enjoined from collecting the tax. The defendant took the proper exception, and appeals to this court.
H. W. Harrington and C. A. Korbly, for appellant.
C. R. Walker and W. S. Roberts, for appellees.
The precise question involved in the case was decided by this court, in the case of Root v. Erdelmeyer, 37 Ind. 225, where it was, held that such tax was valid, and not subject to the objection urged. We are satisfied of the correctness of that decision; and for the reasons therein given, the judgment in this case must be reversed.
The judgment below is reversed, with costs, and the cause remanded.